Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 21-31 remain pending in the application under prosecution and have been re-examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21-31 have been considered but are moot because the new ground of rejection does not rely on at least one reference being applied in the instant rejection. Any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0108340 (Mizuno) in view of US 5,729,681 (Aditya et al).
With respect to claim 21, US 2003/0108340 (Mizuno) teaches  storage device comprising: a memory device; and a memory controller configured to control the memory device to store data related to an external request inputted from a host and data related to an internal request generated by the memory controller for an internal operation, wherein, in response to the generation of the internal request (data transfer controller for controlling data transfer by a storage device having a USB interface, comprising: a data processing part for outputting a data transfer instruction for making the storage device transfer data and a mode for transferring the data and outputting an instruction to transfer the data in the transfer mode selected by the transfer mode selection part, on the basis of an instruction from the outside) [Par. 0019-0023; Par. 0036-0037], the memory controller is configured to: select a mode corresponding to the internal request; build a data structure corresponding to the selected mode; and output data structure information for the data structure (data transfer control part for outputting an instruction to transfer the data in a bulk transfer mode and outputting an instruction to transfer the data in an isochronous transfer mode and the data transfer instruction to the storage device) [Par. 0019-0023; Par. 0036-0037; Par. 0069-0072]. Mizuno fails to specifically teach the buffer manager to build, in response to the internal request, the data structure defined by a protocol of the host interface layer, and to build the data structure according to an internal request for an internal operation irrelevant to the host. However, Aditya teaches method of transmitting data from transmit data buffers in main memory in a host computer over a system bus to a buffer memory located in a bus mastering controller, the host having a protocol stack which includes a lower protocol layer that provides a fragment data structure and communicates with a driver layer, logic in the host for causing said driver layer to create the data structure that points directly to said lower protocol space data structure [Col. 6, Lines 20-34; Col. 8, Lines 1-19, Lines 39-53]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the instant application to modify Mizuno’s data transfer structure with the buffer manager building the data structure defined by a protocol of the host interface layer, as taught by Aditya, in order to allow the optimization of transmission of data from the lower protocol layer in the host across the system bus to the buffer memory in the controller which reduces CPU utilization and increases data transfer rates, as taught by Aditya [Col. 8, Lines 7-9; Col. 1, Lines 18-23].

With respect to claim 1, US 2003/0108340 (Mizuno) teaches controller comprising: a host interface layer comprising a data structure defined by a protocol, the host interface layer being configured to receive an external request from a host; a central processing unit configured to build the data structure according to the external request or according to an internal request for an internal operation; and a buffer memory configured to store the data structure, wherein the central processing unit comprises: a system manager configured to generate the internal request for the internal operation request (data transfer controller for controlling data transfer by a storage device having a USB interface, comprising: a data processing part for outputting a data transfer instruction for making the storage device transfer data and a mode for transferring the data and outputting an instruction to transfer the data in the transfer mode selected by the transfer mode selection part, on the basis of an instruction from the outside) [Par. 0019-0023; Par. 0036-0037]; a mode selector configured to select a mode, among a plurality of modes, for building the data structure according to the external request or the internal request, and output a mode selection signal for the selected mode; and a buffer manager configured to build the data structure corresponding to the selected mode in response to the mode selection signal, and output data structure information for the data structure (data transfer control part for outputting an instruction to transfer the data in a bulk transfer mode and outputting an instruction to transfer the data in an isochronous transfer mode and the data transfer instruction to the storage device) [Par. 0019-0023; Par. 0036-0037; Par. 0069-0072]. Mizuno fails to specifically teach the buffer manager to build, in response to the internal request, the data structure defined by a protocol of the host interface layer, and to build the data structure according to an internal request for an internal operation irrelevant to the host. However, Aditya teaches method of transmitting data from transmit data buffers in main memory in a host computer over a system bus to a buffer memory located in a bus mastering controller, the host having a protocol stack which includes a lower protocol layer that provides a fragment data structure and communicates with a driver layer, logic in the host for causing said driver layer to create the data structure that points directly to said lower protocol space data structure [Col. 6, Lines 20-34; Col. 8, Lines 1-19, Lines 39-53]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the instant application to modify Mizuno’s data transfer structure with the buffer manager building the data structure defined by a protocol of the host interface layer, as taught by Aditya, in order to allow the optimization of transmission of data from the lower protocol layer in the host across the system bus to the buffer memory in the controller which reduces CPU utilization and increases data transfer rates, as taught by Aditya [Col. 8, Lines 7-9; Col. 1, Lines 18-23].


Claims 1 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0308328 (LIM et al) in view of US 2016/0231797 (Meir et al) and further in view of US 5,729,681 (Aditya et al).
With respect to claim 21,  LIM teaches  storage device comprising: a memory device; and a memory controller configured to control the memory device to store data related to an external request inputted from a host and data related to an internal request generated by the (nonvolatile memory module includes at least one volatile memory; at least one nonvolatile memory; and a memory control circuit to control the at least one volatile memory and the at least one nonvolatile memory, wherein the memory control circuit is to transfer an internal operation request message to an external device when an internal operation is to be performed, receive an internal operation command corresponding to the internal operation request message from the external device, and perform during an internal operation time based on the internal operation command) [Par. 0004-0006; Par. 0037-0038]. LIM teaches the memory controller is configured to: select a mode corresponding to the internal request (the storage device to include a register set that stores a plurality of internal operation times and to send the issued internal operation command to the nonvolatile memory module perform the operation during the internal operation time) [Par. 0085-0089; Par. 0043-0044] ; and output data structure information for the data structure (message including information about the internal operation time, i.e., a response message corresponding to an asynchronous command) [Par. 0007-0008; Par. 0034-0035], but fails to specifically teach building a data structure corresponding to the selected mode. However, Meir teaches storage device including a non-volatile memory, a volatile memory and a controller, the storage system supporting normal mode and a self-refresh mode, the controller configured to generate data management structure storing data for the host in the non-volatile memory while using the volatile memory in the normal mode and the controller to select a power management self-refresh mode to retain data contents [Par. 0007-0008; Par. 0026-0029]. Neither Meir, nor LIM specifically teach the buffer manager to build, in response to the internal request, the data structure defined by a protocol of the host interface layer, and to build the data structure according to an internal request for an internal operation irrelevant to the host. However, Aditya teaches method of transmitting data from transmit data buffers in main memory in a host computer over a system bus to a buffer memory located in a bus mastering controller, the host having a protocol stack which includes a lower protocol layer that provides a fragment data structure and communicates with a driver layer, logic in the host for causing said driver layer to create the data structure that points directly to said lower protocol space data structure [Col. 6, Lines 20-34; Col. 8, Lines 1-19, Lines 39-53]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the instant application to combine the data storage structure of Mier with the storage device featuring sending request for internal operation time for an internal operation to an external device, as taught by LIM, for the purpose of for the purpose of allowing approval/rejection of storage information to be transferred or determined based on the type of command or data, as taught by LIM [Par. 0006-0007]. It would have further been obvious to one having ordinary skill in the art before the effective filing of the instant application to modify the combined data transfer structure, as taught by Meir and LIM, with the buffer manager building the data structure defined by a protocol of the host interface layer, as taught by Aditya, in order to allow the optimization of transmission of data from the lower protocol layer in the host across the system bus to the buffer memory in the controller which reduces CPU utilization and increases data transfer rates, as taught by Aditya [Col. 8, Lines 7-9; Col. 1, Lines 18-23].

(nonvolatile memory module includes at least one volatile memory; at least one nonvolatile memory; and a memory control circuit to control the at least one volatile memory and the at least one nonvolatile memory, wherein the memory control circuit is to transfer an internal operation request message to an external device when an internal operation is to be performed, receive an internal operation command corresponding to the internal operation request message from the external device, and perform during internal operation time based on the internal operation command) [Par. 0004-0006; Par. 0037-0038]; a mode selector configured to select a mode, among a plurality of modes, and output a mode selection signal for the selected mode; and a buffer manager configured to buffer the data corresponding to the selected mode in response to the mode selection signal (the storage device to include a register set that stores a plurality of internal operation times and to send the issued internal operation command to the nonvolatile memory module perform the operation during the internal operation time) [Par. 0085-0089; Par. 0043-0044]; and output data structure information for the data structure (message including information about the internal operation time, i.e., a response message corresponding to an asynchronous command) [Par. 0007-0008; Par. 0034-0035], but fails to [Par. 0007-0008; Par. 0026-0029]. Neither Meir, nor LIM specifically teach the buffer manager to build, in response to the internal request, the data structure defined by a protocol of the host interface layer, and to build the data structure according to an internal request for an internal operation irrelevant to the host. However, Aditya teaches method of transmitting data from transmit data buffers in main memory in a host computer over a system bus to a buffer memory located in a bus mastering controller, the host having a protocol stack which includes a lower protocol layer that provides a fragment data structure and communicates with a driver layer, and logic in the host for causing the driver layer to create the data structure that points directly to said lower protocol space data structure [Col. 6, Lines 20-34; Col. 8, Lines 1-19, Lines 39-53]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the instant application to combine the data storage structure of Mier with the storage device featuring sending request for internal operation time for an internal operation to an external device, as taught by LIM, for the purpose of for the purpose of allowing approval/rejection of storage information to be transferred or determined based on the type of command or data, as taught by LIM [Par. 0006-0007]. It would have further been obvious to one having ordinary skill in the art before the effective filing of the instant application to modify the combined data transfer [Col. 8, Lines 7-9; Col. 1, Lines 18-23].

With respect to claim 22, LIM and Meir, combine, teach the storage device, wherein the internal request is corresponding to a sudden power off recovery operation to be performed after power supply is suddenly interrupted (controller initiating data refresh operation or operating recovering content in response to detecting that a power interruption) [Meir’s Par. 0005; Par. 0043].

With respect to claim 23, LIM and Meir, combine, teach the storage device, wherein the internal request is corresponding to an operation of detecting and correcting an error in data read from the memory device (controller initiating data refresh operation or operating recovering content in response to detecting that a power interruption) [Meir’s Par. 0005; Par. 0043].

With respect to claim 24, LIM and Meir, combine, teach the storage device, wherein the internal request is autonomously performed inside the memory controller without control of the host (the controller initiating internal operation self-refresh supporting power saving mode, performing internal operation with time information to the storage device based on an internal policy without a request of the storage device) [Meir’s Par. 0007-0008; Par. 0026-0027].

With respect to claim 25, LIM and Meir, combine, teach the storage device, wherein the same data structure is defined by a protocol (the internal operation is to be performed according to an internal policy) [LIM’s Par. 0031; Par. 0034-0035].

With respect to claim 26, LIM and Meir, combine, teach the storage device, wherein the memory controller includes a buffer memory configured to store a data structure and a buffer manager configured to generate a line list which indicates the data structure (temporary storage of data, management data structures, data storage sequencing avoiding unnecessary data toggling requiring normal mode and self-refresh mode, Meir’s, Par. 0027-0029); (perform internal operation based on the internal operation time, control input/output operations sequence based on the internal policy, LIM’s Par. 0041-0043].

With respect to claim 27, LIM and Meir, combine, teach the storage device, wherein the line list includes information indicating whether the data structure is derived from the external request or from the internal request (temporary storage of data, management data structures, data storage sequencing avoiding unnecessary data toggling requiring normal mode and self-refresh mode, Meir’s, Par. 0027-0029); (perform internal operation based on the internal operation time, control input/output operations sequence based on the internal policy featuring asynchronous operation monitoring storage status, error, and information of the storage device, LIM’s Par. 0035-0037; Par. 0041-0043].

With respect to claim 28, LIM and Meir, combine, teach the storage device, wherein the buffer manager controls the buffer memory to store data structure information about the data structure and the line list (temporary storage of data, management data structures, data storage sequencing avoiding unnecessary data toggling requiring normal mode and self-refresh mode, Meir’s, Par. 0027-0029); (perform internal operation based on the internal operation time, control input/output operations sequence based on the internal policy featuring asynchronous operation monitoring storage status, error, and information of the storage device, LIM’s Par. 0035-0037; Par.  0041-0043].

With respect to claim 29, LIM and Meir, combine, teach the storage device, wherein a data structure comprises information on which data is classified into linear data or nonlinear data (temporary storage of data, management data structures, data storage sequencing avoiding unnecessary data toggling requiring normal mode and self-refresh mode, Meir’s, Par. 0027-0029); (perform internal operation based on the internal operation time, control input/output operations sequence based on the internal policy featuring asynchronous operation monitoring storage status, error, and information of the storage device, LIM’s Par. 0035-0037; Par. 0041-0043].

(temporary storage of data, management data structures, data storage sequencing avoiding unnecessary data toggling requiring normal mode and self-refresh mode, Meir’s, Par. 0027-0029); (perform internal operation based on the internal operation time, control input/output operations sequence based on the internal policy featuring asynchronous operation monitoring storage status, error, and information of the storage device, LIM’s Par. 0035-0037; Par. 0041-0043].

With respect to claim 31, LIM and Meir, combine, teach the storage device, wherein the nonlinear data includes trees or a graph (temporary storage of data, management data structures, data storage sequencing avoiding unnecessary data toggling requiring normal mode and self-refresh mode, Meir’s, Par. 0027-0029); (perform internal operation based on the internal operation time, control input/output operations sequence based on the internal policy featuring asynchronous operation monitoring storage status, error, and information of the storage device, LIM’s Par. 0035-0037; Par. 0041-0043].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,185,620 (Weber et al) teaching single chip protocol engine and data formatter apparatus for off chip host memory to local memory transfer and conversion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136